Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 1 of 35 PageID 2139




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


DARYL L. LAVENDER,

                  Petitioner,

vs.                                           Case No. 3:17-cv-1308-J-39JRK

MIKE CAROLL, SECRETARY,
FLORIDA DEPARTMENT
OF CHILDREN AND FAMILIES,
et al.,

                  Respondents.


                                      ORDER

                                 I.    STATUS

       Petitioner, Daryl L. Lavender, who is involuntarily civilly

confined at the Florida Civil Commitment Center (FCCC) pursuant to

Fla. Stat. § 394.910, et seq.(Sexual Violent Predators Act),

initiated this action by filing a pro se Petition Under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus By a Person in State Custody

(Petition) (Doc. 1).      Per Petitioner, the Petition only challenges

the April 19, 2016 recommitment order on the 2015 annual review

probable cause hearing.         Petition at 1-2.       Respondents filed a

Response to Petition for Writ of Habeas Corpus (Response) (Doc.

5).1    Thereafter, Petitioner filed a Reply Motion in Opposition to


1   The Court will hereinafter refer to the exhibits in the Appendix
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 2 of 35 PageID 2140



Strike,    Deny,   or   Otherwise    Dismiss   Respondents’    Response   to

Petition for Writ of Habeas Corpus Filed March 6th, 2018, With

Attached Exhibits 1-3 (Reply) (Doc. 9) (footnote omitted).2               See

Order (Doc. 4).         To the extent Petitioner is asking that the

Response be stricken or dismissed, that request is due to be denied

as the Response does not include an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.                 See

Rule 12(f), F. R. Civ. P.         To the extent Petitioner is attempting

to raise a Daubert claim,3 that matter will be addressed within

the opinion.

                            II.    PROCEDURAL HISTORY

      A   procedural     history    is   provided   to   provide   context.

Petitioner was tried and convicted of a violent sexual offense in

1993.4    Thereafter, on March 29, 2000, the State Attorney’s Office


of Exhibits to Response to Petition for Writ of Habeas Corpus (Doc.
6) as "Ex." The page numbers referenced in this opinion are the
Bates stamp numbers at the bottom of the page of each exhibit or
the page number on the particular document.

2 With respect to the Petition, Response, and Reply the Court will
reference the page number assigned by the electronic filing system.

3 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
(1993).

4 The Court takes judicial notice of Lavender v. Secretary, DOC,
et al., Case No. 3:11-cv-319-J-20MCR (M.D. Fla.), in which
Petitioner filed a petition for writ of habeas corpus pursuant to
28 U.S.C. § 2254 challenging his civil commitment.      The Court
denied the petition, dismissed the action with prejudice, and
denied a certificate of appealability.      Id. (Doc. 47).    The
                                2
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 3 of 35 PageID 2141



filed a petition seeking Petitioner’s commitment as a sexually

violent predator.     A jury found Petitioner to be a sexually violent

predator, and the trial court, on April 27, 2000, entered a final

judgment of civil commitment.        The state appellate court affirmed

the   civil   commitment    decision   and    the    Florida   Supreme   Court

declined to exercise jurisdiction over the case.

      The trial court, on May 30, 2007, found probable cause to

believe it safe to release Petitioner and set a trial.               Fla. Stat.

§ 394.918(3).       After hearing evidence, the trial court found

Petitioner remained a sexually violent predator who should remain

confined in a secure facility for long-term control, care, and

treatment.     The state appellate court affirmed.

      Petitioner filed a motion to vacate the commitment order and

a state petition for writ of habeas corpus, both of which were

denied.    The state appellate court affirmed.           Petitioner filed a

federal petition for writ of habeas corpus challenging the 2008

civil    commitment   case,   and   this     Court   denied    the   petition.

Lavender v. Secretary, DOC, et al., Case No. 3:11-cv-319-J-20MCR

(M.D. Fla.) (Doc. 47).


Eleventh Circuit denied a certificate of appealability as well.
Id. (Docs. 57 & 58). The Supreme Court of the United States denied
a petition for writ of certiorari. Id. (Doc. 60). The Court also
takes judicial notice of Lavender v. George H. Sheldon, etc.; et
al., Case No. 3:03-cv-557-J-32MCR (Petitioner’s first federal
habeas corpus petition dismissed without prejudice to allow
Petitioner to exhaust state court remedies on unexhausted claims).
                                 3
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 4 of 35 PageID 2142



       In the Circuit Court, Twelfth Judicial Circuit in and for

DeSoto County, Petitioner, on December 16, 2015, filed an Amended

Petition for Writ of Habeas Corpus Pursuant to Florida Rules of

Criminal Procedure, 3.850; and Florida Statues § 394.9215 (2009

Supp.).5 Ex. G at 1-138.       In an Order entered on October 18, 2016,

the circuit court denied the petition.            Id. at 663-74.      On June

28, 2017, the Second District Court of Appeal affirmed per curiam.

Ex. K.    The mandate issued July 25, 2017.          Ex. L.

        Meanwhile,    concerning     the    matter     at     hand,   Licensed

Psychologist, Carrole Depass, Psy.D. (Doctor of Psychology), of

the Florida Civil Commitment Center (FCCC), submitted the April

23, 2015 Treatment Progress Report, per Fla. Stat. § 394.918(1).6


5 Under Fla. Stat. § 394.9215, Right to habeas corpus, a person
held in a secure facility under the Involuntary Civil Commitment
of Sexually Violent Predators, may file a petition in the circuit
court, after exhausting administrative remedies, challenging the
conditions of confinement as being violative of a statutory right
under state law or a constitutional right under the state or
federal Constitution, or challenging the appropriateness of the
facility.

6   Under Fla. Stat. § 394.918 Examinations; notice; court hearings

for release of committed persons; burden of proof, it states:

            (1) A person committed under this part shall have an
            examination of his or her mental condition once every
            year or more frequently at the court's discretion. The
            person may retain or, if the person is indigent and so
            requests,   the   court   may  appoint,   a   qualified
            professional to examine the person. Such a professional
            shall have access to all records concerning the person.
            The results of the examination shall be provided to the
            court that committed the person under this part. Upon
                                      4
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 5 of 35 PageID 2143



Ex. A at 1-2.       Initially, she provided historical information as

to Petitioner’s diagnosis of Pedophilia.            Id. at 1.     Dr. Depass

noted,    Michael    T.   D’Errico,    Ph.D.,    made   the    diagnosis   of

Pedophilia, Exclusive Type, Sexually Attracted to Males, and found

Petitioner met the criteria as a sexually violent predator.                Id.



            receipt of the report, the court shall conduct a review
            of the person's status.

            (2) The department shall provide the person with annual
            written notice of the person's right to petition the
            court for release over the objection of the director of
            the facility where the person is housed. The notice
            must contain a waiver of rights. The director of the
            facility shall forward the notice and waiver form to
            the court.



            (3) The court shall hold a limited hearing to determine
            whether there is probable cause to believe that the
            person's condition has so changed that it is safe for
            the person to be at large and that the person will not
            engage in acts of sexual violence if discharged. The
            person has the right to be represented by counsel at
            the probable cause hearing and the right to be present.
            Both the petitioner and the respondent may present
            evidence that the court may weigh and consider. If the
            court determines that there is probable cause to
            believe it is safe to release the person, the court
            shall set a trial before the court on the issue.

            (4) At the trial before the court, the person is
            entitled to be present and is entitled to the benefit
            of all constitutional protections afforded the person
            at the initial trial, except for the right to a jury.
            The state attorney shall represent the state and has
            the right to have the person examined by professionals
            chosen by the state. At the hearing, the state bears
            the burden of proving, by clear and convincing
            evidence, that the person's mental condition remains
            such that it is not safe for the person to be at large
            and that, if released, the person is likely to engage
            in acts of sexual violence.


                                      5
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 6 of 35 PageID 2144



Dr. DePass also noted Jeffrey L. Benoit, Ph.D., found Petitioner

met the diagnostic criteria for Pedophilia, Sexually Attracted to

Males, and Personality Disorder, Not Otherwise Specified with

significant antisocial features.           Id.    Dr. Benoit also found

Petitioner met the commitment criteria as a sexually violent

predator.    Id.

      In her Report, Dr. DePass summarized past treatment progress

reports:

                 As stated in previous treatment progress
            reports, the court found Mr. Lavender met
            commitment criteria as a sexually violent
            predator and committed him to the FCCC on
            April 27, 2000. He was admitted to the FCCC
            on May 1, 2000. Records indicate that when
            interviewed for his April 16, 2007 annual
            review, Mr. Lavender suggested that his
            previous flat line Penile Plethysmograph (PPG)
            and non-deceptive polygraph are evidence that
            he does not need treatment and should not be
            committed at FCCC.      To date, he has not
            consented to participate in the Comprehensive
            Treatment Program (CTP) for men who have
            sexually offended. However, clinical records
            show that on October 6, 2014 Mr. Lavender
            consented to participate in Thinking for a
            Change (T4C) group.      T4C is a voluntary
            psychoeducational   group   offered   to   all
            residents regardless of their legal status.
            Mr. Lavender began T4C group on December 5,
            2014. A review of group notes indicates that
            he appears to have good attendance and he is
            actively engaged in that group’s process.


Id. at 1-2.



                                      6
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 7 of 35 PageID 2145



      Dr. Depass provided information regarding her interview

session with Petitioner concerning development of the report:

            [Mr. Lavender] entered the interview room and
            (as he did in the previous interview last
            year) dropped paperwork on this writer’s desk
            indicating that there was a restraining order
            with this writer’s name in it. Mr. Lavender
            then indicated that he would not be signing
            any waiver document or any other document.
            When asked if he intended to consent to the
            CTP upon completing T4C, he indicated that
            with regards to T4C, “That’s all I’m going to
            do.” After this writer advised him that if
            he was going to decline to participate in this
            interview with regards to reviewing and
            signing documents, then there was no reason to
            continue the session.    He agreed, picked up
            the folded paperwork he brought, and left the
            interview room.

Id. at 2.

      Dr. DePass concluded:

            Mr. Lavender has yet to fully address relevant
            treatment issues (i.e.: sexual interests,
            distorted attitudes and behaviors, socio-
            affective issues and self-management) that are
            associated   with   his   offending   history.
            Therefore, it is recommended that Mr. Lavender
            initiate participation in the CTP (beyond T4C)
            at the Florida Civil Commitment Center.

Id. (emphasis added).          Petitioner refused to sign the Resident

Acknowledgement of Treatment Progress Report.           Ex. A at 3.

      On July 14, 2015, the Honorable J. Michael Traynor, in the

Circuit Court for St. Johns County, appointed Registry Counsel,

Marcella    Beeching,     to   represent   Petitioner   for   annual   review

purposes.      Id.   at   42-43.     Ms.   Beeching   filed   a   Motion   for
                                       7
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 8 of 35 PageID 2146



Confidential Independent Expert Examination, asking the court to

appoint an independent expert to evaluate Petitioner and provide

a confidential report.            Id. at 45-46.          The court granted the

motion and appointed Alan J. Waldman, M.D., a psychiatrist, as an

independent confidential expert to assist the defense by making an

assessment as to whether Petitioner’s condition has so changed

that it is safe for Petitioner to be at large.                  Id. at 47.     The

court stated, “[u]nless waived by the defense, the expert’s report

and all conclusions contained in it are considered defense work

product and shall be deemed to fall under the lawyer-client

privilege.”     Id.

       Ms. Beeching, on November 16, 2015, wrote Petitioner a letter

explaining that Fla. Stat. § 394.918 delineates the criteria under

which a civilly committed person may be released from FCCC.                    Ex.

A at 143.       Ms. Beeching reminded Petitioner, that under the

relevant criteria, he had to show his condition had changed.                   Id.

       On December 3, 2015, Petitioner, pro se, filed a Notice of

Appearance as Co-counsel and Motion in Limine – Per Request for a

Nelson    Inquiry     Regarding      the    Representation     by   Ms.   Marcella

Beeching, Esquire.7 Id. at 137-42.              Of import, on January 6, 2016,

Ms. Beeching filed a Notice of Non-Adoption of Respondent’s Pro Se

Motions.      Id.     at   169-70.         Thereafter,   the   Honorable    Howard


7   Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).
                                  8
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 9 of 35 PageID 2147



McGillin, Jr., Circuit Judge for St. Johns County, entered orders

scheduling a Nelson hearing and an annual review hearing.             Id. at

173, 203.

      On February 26, 2016, Judge McGillin conducted an inquiry as

to why Petitioner requested a Nelson inquiry.              Id. at 666-91.

During this proceeding, Ms. Beeching advised the court Dr. Waldman,

the appointed confidential expert, prepared a new score sheet.

Id. at 673.     Ms. Beeching stated she asked for the appointment of

a psychiatrist because, if appointed, there would be an appointed

medical doctor who would be able to evaluate Petitioner’s physical

condition as well as his mental state.              Id. at 673-74.       Ms.

Beeching    explained   this   was   important   because   Petitioner    had

turned sixty and had medical problems or issues that could affect

his libido, possibly working in his favor to show change in his

condition.     Id.    The court found no ineffective assistance of

counsel.     Id. at 683.    The court gave Petitioner the opportunity

to proceed pro se or proceed with the assistance of Ms. Beeching.

Id. at 683-84.

      On March 24, 2016, the court continued the Nelson Hearing and

conducted an Annual Review Hearing.          Id. at 693-97.      Petitioner

argued the reliability of the conviction, “is a matter of Daubert.”

Id. at 702.     The court told Petitioner: “[t]he reliability of the

conviction is a matter of law and cannot be overturned at this

                                      9
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 10 of 35 PageID 2148



 point.    There is absolutely nothing I could do or even the US

 Supreme Court could do at this point.”         Id.

       Ms. Beeching reiterated the reason she asked the court to

 appoint Dr. Waldman was because he was a psychiatrist, not a

 psychologist; therefore, he could speak to Petitioner’s physical

 as well as mental condition.       Id. at 705.    The court found counsel

 was not ineffective and told Petitioner he could proceed pro se or

 proceed with Ms. Beeching.        Id. at 708-709.      Petitioner decided

 to proceed with Mr. Beeching as his counsel.          Id. at 714.

       At this point, the court conducted the Annual Review Hearing.

 Id.   The parties stipulated to the admissibility of the Static-

 99R, which reflected a score of two, a low-moderate risk category.

 Id. at 713-15.     See Ex. A at 216, Static 99R Coding Form, dated

 December 11, 2015.      Ms. Beeching called Dr. Waldman to identify

 the document and to seek its admittance.             Id. at 716-19.      Dr.

 Waldman explained a score of two is: “an actuarial that predicts

 a low to moderate risk of recidivism, based on these 10 criterias

 and only these 10 criterias [sic].”          Id. at 719.     Upon inquiry,

 Dr. Waldman testified he would not rely solely on the Florida

 Specific Sexual Recidivism Research Study dated September 23, 2013

 in a clinical opinion.      Id. at 724.

       The parties stipulated to the FCCC’s report of April 23, 2015

 and that it could be considered as evidence.         Id. at 725-26.    When

                                      10
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 11 of 35 PageID 2149



 Petitioner complained the report was just hearsay, the state

 explained the Sexually Violent Predator Statute allows for hearsay

 in review hearings.       Id. at 727.

       Petitioner testified he had a job at FCCC as a house man.

 Id. at 728-79.        He said he participated in the program Thinking

 for a Change (T4C) and received a certificate of participation.

 Id. at 729-30.        Petitioner explained he has not participated in

 any other programs at FCCC because he maintains that he did not

 commit the underlying sexual offense and refuses to sign any

 consent forms stating otherwise.          Id. at 729-31.      Ms. Beeching

 moved to place the certificate of participation for T4C into

 evidence and it was admitted without objection.            Id. at 731-32.

 Ms. Beeching also moved for admission of statistics from the

 Florida Specific Sexual Recidivism Research, dated September 23,

 2013.    Id. at 732.       Without objection, the court admitted the

 tables and evidence on the statistics.          Id. at 735.

       In closing, Ms. Beeching argued, not only did Dr. Waldman’s

 Static-99 show a low to moderate recidivism rate for Petitioner,

 but the tables prepared by the Department of Children and Families,

 who are the guardians of Petitioner, provide statistics showing a

 very low rate of recidivism for individuals in Petitioner’s age

 group.     Id.   at    736.    Ms.   Beeching    referenced   Petitioner’s

 completion of the T4C program.            Id. at 737.     She noted that

                                      11
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 12 of 35 PageID 2150



 Petitioner will not participate in other programs at FCCC because

 he maintains his innocence and will not admit to the sexual

 offense.    Id.

       The state, in closing, asked that Petitioner remain committed

 to the FCCC as he had not shown his specific condition so changed

 as to meet the probable cause criteria.        Id. at 737.    Although the

 state recognized the statistical data from the Department of

 Children and Families’ research, the state argued there was “no

 evidence before the Court that Mr. Lavender’s circumstances have

 so changed that there would be probable cause to warrant a trial

 for release[.]” Id. at 738.        The state asked that the court divine

 whether the statistics go to sexually violent predators who met

 the criteria for commitment or were just statistics for all sexual

 offenders.        Id. at 738-79.     The court took the matter under

 advisement and agreed to read the materials, study them, and divine

 whether the materials in evidence go to sexually violent predators

 who meet the commitment criteria.        Id.

       On April 5, 2016, Ms. Beeching filed a Second Notice of Non-

 Adoption of Respondent’s Pro Se Motions.            Id. at 331-32.       The

 circuit court, on April 19, 2016, entered its Order on Annual

 Review.    Id. at 343-46.    It made the following findings of fact:

             A    The Court considered, the Treatment
             Progress Review submitted by stipulation of
             the parties of Dr. Carrole DePass of the
             Florida Civil Commitment Center. Dr. Depass’
                                   12
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 13 of 35 PageID 2151



             conclusion is that the Respondent has “yet to
             fully address relevant treatment issues (i.e.:
             sexual interests, distorted attitudes and
             behaviors, socio-affective issues and self-
             management) that are associated with his
             offending history.”    (State[’]s Exhibit 1,
             Page 2, Docket Entry Number 475).

             B    The Court considered the testimony of the
             Respondent’s appointed expert, Dr. Alan
             Waldman. Dr. Waldman presented his analysis
             of the testing of Mr. Lavender on the
             instrument known as the Static-99R.        The
             Static 99R (Respondent Exhibit 2, Docket Entry
             Number 470) indicated that Mr. Lavender is at
             low to moderate risk of recidivism.

             C     The Court considered Mr. Lavender’s
             Certificate of Participation in the psycho-
             educational group “Thinking for a Change”
             (Respondent Exhibit 3, Docket Entry Number
             471).    Respondent’s participation in this
             program is also noted in Dr. DePass’ report.

             D    The    parties   stipulated    to    the
             admissibility of the Florida Specific Sexual
             Recidivism Research Study Dated September 23,
             2013 (hereinafter “the Report’).

 Ex. A at 343-44.

       The court stated it reviewed the Report extensively and found

 its focus is on entry into the Sexual Violent Predator Program,

 and does not purport to, nor does it predict an individual’s

 outcome.     Id. at 344.      The court recognized the new criteria

 Static-99R, used in Petitioner’s case, reflects the reduced rate

 of recidivism applicable to respondents like Petitioner who are

 over sixty.    Id.   Again, the court noted that the emphasis of the

 Report is what is to be considered for entry into the program, not
                                 13
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 14 of 35 PageID 2152



 to provide analysis of a situation like Petitioner’s, “namely those

 who have been in civil commitment for a number of years, have

 failed   to   participate    in   the    Comprehensive      Treatment    Program

 (State’s Exhibit 1, Docket Entry Number 475), and who have reached

 age 60 or older.”      Id.   As such, the court found, “[p]sychological

 and statistical analyses must be read with respect for their own

 stated premises and assumptions.”             Id.

       Under conclusions of law, the court first noted, Petitioner

 bears the burden to demonstrate “probable cause” that further

 evidentiary review be held.         Id. at 345.         The court opined its

 task was limited to determining, “whether there is sufficient

 evidence to cause a person of ordinary prudence to conscientiously

 entertain a reasonable belief that the committed person’s mental

 abnormality or personality disorder has so changed that the person

 is safe to be at large.”       Id. (citation omitted).

       The court found: “none of the evidence presented regarding

 the Report” or Petitioner’s score on the Static 99R rises to the

 level required to make a finding of probable cause to believe that

 it is safe to release the person.            Id.    Indeed, the court held the

 Static-99R     shows    Petitioner,          “still   presents   a      risk   of

 recidivism.”     Id.    The court noted, even the Treatment Progress

 Review showing some participation in therapy reflects “continued

 failure to participate in other recommended therapy.”                   Id.    As

                                         14
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 15 of 35 PageID 2153



 such, the court opined, even viewing the facts in the light most

 favorable to Petitioner, it could not conclude Petitioner “is safe

 to be at large.”     Id.

                         III.     EVIDENTIARY HEARING

       Established    case   law    instructs    that      a    habeas    petitioner

 carries the burden to establish a need for an evidentiary hearing.

 See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th

 Cir. 2011) (opining a petitioner bears the burden of establishing

 the need for an evidentiary hearing with more than speculative and

 inconcrete claims of need), cert. denied, 565 U.S. 1120 (2012).

 After   review,   the    Court    concludes    it   can       "adequately   assess

 [Petitioner's] claims without further factual development," Turner

 v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert. denied, 541

 U.S. 1034 (2004).       The Court finds Petitioner has not carried his

 burden and is not entitled to an evidentiary hearing.                   Schriro v.

 Landrigan, 550 U.S. 465, 474 (2007).

                             III.    THE PETITION

       The Petition is timely filed.            Response at 3.           Respondents

 assert that ground one of the Petition, the Daubert claim, is

 procedurally defaulted.        Response at 7-8.

                             IV.    HABEAS REVIEW

       The Court will analyze Petitioner’s claims under 28 U.S.C. §

 2254(d), otherwise known as the Antiterrorism and Effective Death

                                       15
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 16 of 35 PageID 2154



 Penalty Act (AEDPA).          Response at 4-5.      Federal courts may not

 grant habeas relief unless one of the claims: "(1)'was contrary

 to,   or    involved     an     unreasonable     application    of,   clearly

 established Federal law, as determined by the Supreme Court of the

 United States,' or (2) 'was based on an unreasonable determination

 of the facts in light of the evidence presented in the State court

 proceeding.'    28     U.S.C.    §   2254(d)."     Nance   v.   Warden,   Ga.

 Diagnostic Prison, 922 F.3d 1298, 1300-1301 (11th Cir. 2019), cert.

 denied, No. 19-6918, 2020 WL 1325907 (U.S. Mar. 23, 2020).                See

 Sealey v. Warden, Ga. Diagnostic Prison, No. 18-10565, 2020 WL

 1527977, at *9 (11th Cir. Mar. 31, 2020).

       The Eleventh Circuit explained:

                   A decision is “contrary to” clearly
             established federal law “if the state court
             arrives at a conclusion opposite to that
             reached by [the Supreme] Court on a question
             of law or if the state court decides a case
             differently than [the Supreme] Court has on a
             set of materially indistinguishable facts.”
             Williams [v. Taylor, 529 U.S. 362 (2000)] at
             413, 120 S. Ct. 1495. A state court decision
             involves an unreasonable application of
             federal law “if the state court identifies the
             correct governing legal principle from [the
             Supreme] Court’s decisions but unreasonably
             applies that principle to the facts of the
             prisoner’s case.” Id. To justify issuance of
             the writ under the “unreasonable application”
             clause, the state court’s application of
             Supreme Court precedent must be more than just
             wrong in the eyes of the federal court; it
             “must    be    ‘objectively    unreasonable.’”
             Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
             1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
                                   16
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 17 of 35 PageID 2155



              Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
              1376, 191 L.Ed.2d 464 (2015)); see also Bell
              v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
              152 L.Ed.2d 914 (2002) (explaining that “an
              unreasonable application is different from an
              incorrect one.”).


 Knight v. Fla. Dep’t of Corr., 936 F.3d 1322, 1330–31 (11th Cir.

 2019).

       For a petitioner to prevail, the state court decision must

 unquestionably conflict with Supreme Court precedent, not dicta.

 Harrington v. Richter, 562 U.S. 86, 102 (2011).             If some fair-

 minded jurists could agree with the lower court's decision, habeas

 relief must be denied.       Meders v. Warden, Ga. Diagnostic Prison,

 911 F.3d 1335, 1351 (11th Cir.), cert. denied, 140 S. Ct. 394

 (2019).      Therefore, unless a petitioner shows the state-court's

 ruling was so lacking in justification that there was error well

 understood and comprehended in existing law beyond any possibility

 for fair-minded disagreement, there is no entitlement to habeas

 relief.      Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

       “The    state   court’s   factual   determinations     are   presumed

 correct, absent clear and convincing evidence to the contrary.”

 Sealey, 2020 WL 1527977, at *9 (quoting 28 U.S.C. § 2254(e)(1)).

 This presumption of correctness, however, applies only to findings

 of fact, not mixed determinations of law and fact.              Brannan v.

 GDCP Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013) (per

                                      17
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 18 of 35 PageID 2156



 curiam) (recognizing the distinction between a pure question of

 fact from a mixed question of law and fact), cert. denied, 573

 U.S. 906 (2014).        Where there has been one reasoned state court

 judgment rejecting a federal claim followed by an unexplained order

 upholding that judgement, federal habeas courts employ a "look

 through" presumption: "the federal court should 'look through' the

 unexplained decision to the last related state-court decision that

 does provide a relevant rationale. It should then presume that the

 unexplained decision adopted the same reasoning."                Wilson v.

 Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

       Finally, all that is required is a rejection of the claim on

 the merits, not an opinion that explains the state court’s rational

 for its ruling.     Wright v. Sec’y for the Dep’t of Corr., 278 F.3d

 1245,    1255   (11th    Cir.   2002).      Therefore,    to   the   extent

 Petitioner’s claims were adjudicated on the merits, the claims

 must be evaluated under section 2254(d) and the evaluation is

 limited to examining whether the highest state court’s resolution

 of the claim is contrary to, or an unreasonable application of,

 clearly established law, as set forth by the United States Supreme

 Court.    Newland v. Hall, 527 F.3d 1162, 1199 (11th Cir. 2008),

 cert. denied, 555 U.S. 1183 (2009).




                                      18
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 19 of 35 PageID 2157



               V.   EXHAUSTION AND PROCEDURAL DEFAULT

        A petition for writ of habeas corpus should not be entertained

 unless the petitioner has first exhausted his state court remedies.

 Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose v. Lundy, 455

 U.S.    509    (1982).     A   procedural   default   arises   "when   'the

 petitioner fails to raise the [federal] claim in state court and

 it is clear from state law that any future attempts at exhaustion

 would be futile.'"        Owen v. Sec'y, Dep't of Corr., 568 F.3d 894,

 908 n.9 (11th Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300,

 1304 (11th Cir. 2003)), cert. denied, 558 U.S. 1151 (2010).

        In order to be exhausted, a federal claim must be fairly

 presented to the state courts such that the state court was alerted

 to the federal nature of the claim.          Baldwin v. Reese, 541 U.S.

 27, 32 (2004) (for example, by including the federal source of

 law, by referencing a case deciding such a claim on federal

 grounds, or by labeling the claim federal).           The end-goal is the

 state court be given a meaningful opportunity to address the

 federal claim.       McNair v. Campbell, 416 F.3d 1291, 1302 (11th Cir.

 2005), cert. denied, 547 U.S. 1073 (2006).            Presenting facts to

 support a federal claim or making a similar state law claim does

 not satisfy the exhaustion requirement.        See Lucas v. Sec’y, Dep’t




                                      19
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 20 of 35 PageID 2158



 of Corr., 682 F.3d 1342, 1351-52 (11th Cir. 2012), cert. denied,

 568 U.S. 1104 (2013).

       There are, however, allowable exceptions to the procedural

 default doctrine; "[a] prisoner may obtain federal review of a

 defaulted claim by showing cause for the default and prejudice

 from a violation of federal law."         Martinez v. Ryan, 566 U.S. 1,

 10 (2012) (citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)).

 To demonstrate cause, a petitioner must show some objective factor

 external to the defense impeded his effort to properly raise the

 claim in state court.      Wright v. Hopper, 169 F.3d 695, 703 (11th

 Cir.), cert. denied, 528 U.S. 934 (1999).        If cause is established,

 a   petitioner    must    demonstrate     prejudice.      To   demonstrate

 prejudice, a petitioner must show "there is at least a reasonable

 probability that the result of the proceeding would have been

 different had the constitutional violation not occurred."             Owen,

 568 F.3d at 908.      Alternatively, a petitioner may obtain review

 if he demonstrates a fundamental miscarriage of justice will result

 if the Court does not reach the merits of the claim.

                            VI.   GROUNDS FOR RELIEF

                      A.   Ground One – the Daubert Claim

       In his first ground of the Petition, Petitioner raises a

 Daubert claim, asserting there was a “bogus pedophile diagnosis”



                                      20
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 21 of 35 PageID 2159



 and   claiming   he    has   been   deprived      of    a   meaningful    means      to

 challenge the diagnosis, in violation of due process of law.

 Petition at 6.    Petitioner raised a comparable claim in his appeal

 brief upon the trial court’s finding there was no probable cause

 to believe Petitioner’s condition had so changed that it was safe

 for him to be at large.       Ex. B at 8-24.           Petitioner complained his

 counsel would not adopt his pro se Daubert motion challenging the

 underlying    conviction     and    subsequent     determination         that   as    a

 pedophile he needed to be committed to long-term civil commitment

 and   be   subjected    to   treatment       to   address     sexual     interests,

 distorted attitudes and behaviors, socio-affective issues, and

 self-management.

       The state, in its response brief, noted that when Petitioner

 complained about his counsel’s failure to adopt Petitioner’s pro

 se Daubert motion, the trial court told Petitioner his conviction

 was a matter of law and could not be overturned.                       Ex. C at 5.

 Notably, Petitioner’s underlying 1993 criminal conviction and his

 subsequent civil commitments in 2000 and 2008 were a matter of law

 and could not be challenged.             See Response at 9.              The Fifth

 District Court of Appeal (5th DCA), on May 2, 2017, per curiam

 affirmed the decision of the circuit court.                  Ex. E.    The mandate

 issued on May 22, 2017.        Ex. F.



                                         21
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 22 of 35 PageID 2160



       After due consideration, the Court concludes Petitioner’s

 Daubert claim is unexhausted and procedurally defaulted.                Ms.

 Beeching never adopted the pro se Daubert motion.          The trial court

 did not address or rule on the merits of the motion as Petitioner

 was not entitled to hybrid representation.         Sams v. State, 849 So.

 2d 1172, 1174 (Fla. 3d DCA 2003) (per curiam) (“Neither the Federal

 nor the Florida Constitution’s right to counsel provision embodies

 a right to hybrid representation.”).         Petitioner elected to keep

 his appointed counsel after the trial court found counsel did not

 perform   deficiently.      Thus,   the   record   shows   Petitioner    was

 represented by counsel, counsel never adopted the Daubert motion,

 and the Daubert claim is unexhausted.       As such, the claim is barred

 from this Court’s review.

       Petitioner has failed to establish cause and prejudice or

 satisfy the actual innocence gateway exception to excuse this

 defaulted claim.     Thus, ground one is due to be denied as barred.

                       B.   Ground Two – the Nelson Claim

       In the second ground of the Petition, Petitioner raises a

 Nelson claim, claiming the trial court abused its discretion by

 failing to conduct an adequate inquiry and appoint substitute

 counsel, depriving him of due process of law.              Petition at 14.

 Petitioner raised a comparable claim in his appeal brief upon the



                                      22
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 23 of 35 PageID 2161



 trial court’s finding there was no probable cause to believe

 Petitioner’s condition had so changed that it was safe for him to

 be at large.        Ex. B at 25-40.     The 5th DCA affirmed.         Ex. E.

        This Court is bound by the Florida court’s interpretation of

 its    own   laws    unless   that     interpretation    breaches      a   federal

 constitutional mandate, which in this instance, it did not.                    McCoy

 v. Newsome, 953 F.2d 1252, 1264 (11th Cir.) (per curiam), cert.

 denied, 504 U.S. 944 (1992).           Whether the trial court performed a

 proper and adequate Nelson inquiry is certainly a matter of state

 law.    Thus, even if the Nelson inquiry was inadequate, “it is not

 the province of a federal habeas court to reexamine state-court

 determination on state-law questions.”             Estelle v. McGuire, 502

 U.S. 62, 67 (1991).

        In    the   alternative,   to    the   extent    Fifth   and    Fourteenth

 Amendment claims were raised and addressed, the adjudication of

 the state court resulted in a decision that involved a reasonable

 application of clearly established federal law, as determined by

 the United States Supreme Court.               Therefore, Petition is not

 entitled to relief on this ground because the state court’s

 decision was not contrary to clearly established federal law, did

 not involve an unreasonable application of clearly established

 federal law, and was not based on an unreasonable determination of



                                          23
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 24 of 35 PageID 2162



 the facts based on the evidence presented in the state court

 proceedings.     Therefore, ground two is due to be denied.

             C.   Ground Three – Probable Cause for Release

       In his third ground for relief, Petitioner claims the trial

 court abused its discretion by finding no probable cause for

 release   although    Petitioner   is      over   sixty   years   of   age,   he

 submitted statistical support showing significant reduction in

 reoffending based on age, and the Static-99R now accounts for age.8

 Petition at 20.    Petitioner raised a comparable claim in his appeal

 brief upon the trial court’s finding there was no probable cause

 to believe Petitioner’s condition had so changed that it was safe

 for him to be at large.      Ex. B at 40-48.       The 5th DCA affirmed the

 trial court’s decision.      Ex. E.

       On appeal, the state responded through its Answer Brief:

                  In this case, the trial court determined
             that probable cause had not been shown that
             Appellant’s condition had so changed that it
             was safe for him to be at large and that he
             would not engage in any acts of sexual
             violence if discharged.    The trial court’s
             factual findings are supported by competent
             substantial evidence. The Treatment Progress
             Report and recommendation by Dr. Depass
             determined that Appellant, who has yet to
             participate in the Comprehensive Treatment
             Program, had yet to fully address relevant


 8 Petitioner also claims he has been deprived of sexual offender
 treatment for over sixteen years, depriving him of due process of
 law. Petition at 20.

                                       24
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 25 of 35 PageID 2163



             treatment issues and that his condition has
             not so changed that he is safe to be at large.
             Therefore, the trial court did not err by
             finding that there was not probable cause to
             believe that Appellant’s condition had so
             changed that it was safe for him to be at large
             and that he would not engage in any acts of
             sexual violence if discharged.          See §
             394.918(3), Fla. Stat.

 Ex. C at 8-9.

       The 5th DCA affirmed the decision of the trial court.                   Ex.

 E.   By affirming, the appellate court apparently determined there

 was sufficient evidence to sustain the trial court’s finding there

 was not probable cause to believe that Petitioner’s condition had

 so changed it was safe for him to be at large.               Indeed, the 5th

 DCA’s   affirmance    of    the   decision   of   the    trial   court   is   an

 adjudication     on   the    merits    entitled     to    AEDPA    deference.

 Therefore, the Court employs the “look through” presumption.                  The

 Court looks through the unexplained 5th DCA’s decision to the last

 related state court decision (the trial court’s decision finding

 lack of probable cause) and presumes the unexplained 5th DCA’s

 decision adopted the same reasoning as the trial court.              Wilson.

       The Court is convinced that fair-minded jurists could agree

 with the state court’s decision.           The trial court found none of

 the evidence presented was so convincing that it would “entertain

 a reasonable belief that the committed person’s mental abnormality



                                       25
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 26 of 35 PageID 2164



 or personality disorder has so changed that the person is safe to

 be at large.”       Ex. A at 345 (citation omitted).         The court found

 the Static 99R itself showed Petitioner still presents a risk of

 recidivism even though he is now reached sixty years of age.

 Importantly, the record also demonstrates Petitioner refused to

 participate in recommended therapy although his conviction is

 considered final and he has fully served his criminal sentence.9

 Id.

       The   record    supports   these     conclusions.       The   Treatment

 Progress Report shows Petitioner has failed to fully address

 relevant treatment issues by refusing to participate in the CTP at

 the FCCC.    Ex. A at 351-52.        Petitioner has not been deprived of

 treatment, as he alleges; he has refused to participate in the CTP

 offered at FCCC.        The Static-99R Coding Form completed by Dr.

 Waldman, Petitioner’s own expert, shows Petitioner is still in the

 low-moderate risk category.           Ex. A at 216.         The record shows

 Petitioner    has    not   entered   the   CPT   program.      There   is   not



 9 Unlike the committed person in Chukes v. State, 90 So. 3d 950,
 955-56 (Fla. 5th DCA 2012) (finding the defendant presented
 sufficient evidence at the limited probable cause hearing such
 that he was entitled to a full trial after the expert opined
 defendant had undergone serious changes as a result of
 participation in an intensive long term treatment program – Chukes
 was already in Level III of the program - and was presently
 determined to be safe to be at large), Petitioner has not
 progressed, or even started, the CTP treatment program.

                                       26
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 27 of 35 PageID 2165



 sufficient evidence to cause a person of ordinary prudence to

 conscientiously entertain a reasonable belief that Petitioner’s

 mental abnormality or personality disorder has so changed that

 Petitioner is safe to be at large.          See Holder v. State, 123 So.

 3d 136, 140 (Fla. 5th DCA 2013) (the defendant relied on two

 psychologists’ report recommending release).

       In this regard, the 5th DCA did not act contrary to Jackson

 v. Virginia, 443 U.S. 307, 319 (1979), or other clearly established

 federal law, when it concluded that there was sufficient evidence

 to sustain the trial court’s decision.            The decision of the 5th

 DCA is entitled to AEDPA deference.         The adjudication of the claim

 is not contrary to or an unreasonable application of federal law

 or   based   on    an   unreasonable      determination   of   the    facts.

 Therefore, Petitioner is not entitled to habeas relief on ground

 three and ground three is due to be denied.

              D.    Ground Four – Sexually Violent Predators Act

       In his fourth ground for habeas relief, Petitioner raises a

 claim   of   the    unconstitutionality      of   the   Involuntary    Civil

 Commitment of Sexually Violent Predators Act (Act), Fla. Stat. §

 394.910 (“Jimmy Ryce Act”).         He contends the Act is overbroad,

 unconstitutionally vague, and is punitive because he will never

 accept treatment under the Act.        Petition at 26.



                                      27
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 28 of 35 PageID 2166



       Petitioner raised a comparable claim in ground or issue three

 of his state petition for writ of habeas corpus before the circuit

 court of DeSoto County.      Ex. G at 30-31.    The circuit court denied

 the petition, id. at 663-74, finding the Act constitutional in

 reliance on Westerheide v. State, 767 So. 2d 637 (Fla. 5th DCA

 2000), decision approved by 831 So. 2d 93 (Fla. 2002).             Ex. G at

 670 n.17.

       Upon review, the Act is not unconstitutionally punitive as it

 is similar to the Kansas Sexually Violent Predator Act in many

 respects, Barker v. Sheldon, No. 2:09-cv-701-FtM-29SPC, 2010 WL

 672767, at *3 n.3 (M.D. Fla. Feb. 23, 2010) (not reported in

 F.Supp.2d) (“Florida’s Ryce Act is similar to the Kansas Sexually

 Violent Predator Act in many respects.”) (citation omitted).              In

 Kansas v. Hendricks, 521 U.S. 346 (1997), the United States Supreme

 Court found that involuntary confinement pursuant to the Kansas

 Act was not punitive because the Act did not establish criminal

 proceedings.    The same can be said of Florida’s Act.         See Despart

 v. Kearney, No. 2:02-cv-4-FtM-29DNF, 2006 WL 2789007, at *6 (M.D.

 Fla. Sept. 26, 2006) (not reported in F.Supp.2d) (dismissing a

 claim of unconstitutionality as punishment).          Indeed, the Florida

 Act “is a civil act-not criminal.”         Larimore v. Sec’y, Fla. Dep’t

 of   Children   and   Families,    No.    3:14-cv-660-J-32JBT,     2017   WL



                                      28
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 29 of 35 PageID 2167



 3268887, at *4 (M.D. Fla. Aug. 1, 2017) (not reported in F.Supp.)

 (citation omitted).

       Petitioner argues the Act is void for vagueness and overbroad.

 Again, the Florida Act is similar to the Kansas Act in many

 respects.    As the circuit court found, “[i]t is not only legal but

 it is contemplated as part of the Act that the individual’s past

 criminal conduct is used as evidence of the individual’s mental or

 personality disorder to determine whether he or she is a sexually

 violent predator subject to commitment.”          Ex. G at 670 (footnote

 omitted).        Although    the   Florida     Act     permits   indefinite

 commitments, “Petitioner has been continually detained because he

 has not completed recommended treatment.”            Id.

       Addressing Petitioner’s obstinacy in refusing to participate

 in CTP, the circuit court said:

             Petitioner refuses to admit to the allegations
             against him in order to begin his treatment.
             He argues that admitting the allegations is a
             violation   of   his   right   against   self-
             incrimination. However, admitting allegations
             for treatment purposes after commitment is not
             self-incrimination because he has already been
             found guilty of the underlying crime and found
             to be a predator. At this point, he has been
             convicted of the sex offense, affirmed on
             appeal, served his sentence, and been civilly
             committed.    Therefore, there is no “self-
             incrimination” possible as to the 1993
             conviction because he cannot be re-tried for
             an offense he already served his sentence on
             [sic].”


                                      29
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 30 of 35 PageID 2168




 Id. (footnote omitted) (emphasis added).

       The circuit court of DeSoto County denied the petition.            Id.

 at 674.    On June 28, 2017, the Second District Court of Appeal

 affirmed per curiam.     Ex. K.    The mandate issued on July 25, 2017.

 Ex. L.

       Here, like in Hendricks, Petitioner has been diagnosed as

 suffering from pedophilia, “a condition the psychiatric profession

 itself classifies as a serious mental disorder.”            Hendricks, 521

 U.S. at 360.     The purpose of a “Jimmy Ryce” Act is to hold the

 person until the “mental abnormality no longer causes him to be a

 threat to others.”     Id. at 363.     As noted by the circuit court in

 denying the petition, Petitioner cannot challenge the fact-finding

 through a state petition for writ of habeas corpus because it is

 not a vehicle for raising issues which should have been raised on

 appeal or in postconviction proceedings.         Ex. G at 671.

       The 2nd DCA’s decision affirming the trial court’s decision

 denying Petitioner’s claim of unconstitutionality of the Act is

 not contrary to, nor an unreasonable application of controlling

 Supreme Court precedent or based on an unreasonable determination

 of the facts.     Ex. K.    Therefore, Petitioner is not entitled to

 habeas relief on this ground and ground four is due to be denied.




                                      30
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 31 of 35 PageID 2169



     E.    Ground Five – Florida Civil Commitment Center’s Reviews

       In his fifth ground for relief, Petitioner challenges the way

 FCCC conducts its annual determinations and reviews.                    Petition at

 30.      He raised a similar claim in ground or issue four of his

 state petition for writ of habeas corpus.                Ex. G at 32.      In denying

 this ground, the circuit court of DeSoto County opined: “treatment

 and training decisions made by a professional are presumptively

 valid[.]” Id. at 672.       The court referenced Petitioner’s inability

 to benefit from FCCC’s treatment due to Petitioner’s failure to

 admit     he   has   a   problem    and        seek    therapy.      Id.     at   673.

 Significantly, the court found Petitioner’s current complaints

 about the sufficiency of the evidence presented during his annual

 reviews is akin to Petitioner improperly attempting a collateral

 attack on a sister court’s final order.                  Id.   Finally, the court

 found any incident from 2002 too far removed to support a request

 for   habeas    relief    “on    the   basis      of     improper    conditions     of

 confinement in 2016.”           Id. at 674.           As such, the circuit court

 denied the petition.       Id.     The 2nd DCA affirmed.            Ex. K.

       Petitioner is not entitled to habeas relief on this ground.

 The 2nd DCA’s decision is entitled to deference.                    The decision is

 not inconsistent with Supreme Court precedent, and the state

 court’s adjudication of this claim is not contrary to or an



                                           31
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 32 of 35 PageID 2170



 unreasonable application of Supreme Court law or based on an

 unreasonable determination of the facts.

       As    noted     by    Respondents,    the    FCCC       staff   exercised

 professional judgment, finding Petitioner has yet to fully address

 relevant treatment issues for his pedophilia (sexual interests,

 distorted attitudes and behaviors, socio-affective issues, and

 self-management).          Morel v. Wilkins, 84 So. 3d 226, 237 (Fla.

 2012) (per curiam) (treatment and training decisions made by a

 professional are presumptively valid).             Notably, Petitioner has

 outright refused to participate in the CTP offered by the FCCC;

 therefore, the circuit court’s reluctance to find probable cause

 to believe Petitioner’s condition has so changed that it is safe

 for him to be at large and the person will not engage in acts of

 sexual violence if discharged is not an unreasonable determination

 under the circumstances, particularly when Petitioner still falls,

 according to his own expert, in the low-moderate risk category

 even though he has reached the age of sixty.              Ex. A at 216.

       The    FCCC’s    annual    examinations     of     Petitioner’s      mental

 condition are not so far outside the bounds of professional norms

 that they would be considered to be unexercised professional

 judgments.       Indeed,      there   is   not    such    a    departure    from

 professional standards in this record that Petitioner has been



                                       32
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 33 of 35 PageID 2171



 deprived of due process of law.        Youngberg v. Romeo, 457 U.S. 307,

 321 (1982) (the requirement is the courts make certain professional

 judgment was exercised, not to specify which choice should have

 been made).      Therefore, Petitioner is not entitled to habeas

 relief on ground five.

                                 VII.      OBJECTION

        Petitioner filed an Objection (Doc. 13) to the Magistrate

 Judge’s Order (Doc. 12) striking as untimely filed Petitioner’s

 Notice of New Evidence – Grievance #18129 (Doc. 10) and Additional

 Notice of New Evidence – Substantive Due-Process Violations (Doc.

 11).    The Court construes the objection as a request for a de novo

 review of the Magistrate Judge’s Order.           Upon review, Petitioner

 has failed to show the Magistrate Judge’s Order (Doc. 12) is

 clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(a)(A).

 Therefore, Petitioner’s Objection (Doc. 13) is due to be denied.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   Petitioner’s Objection (Doc. 13) is DENIED.

        2.   The Petition for Writ of Habeas Corpus (Doc. 1) is

 DENIED.

        3.   This action is DISMISSED WITH PREJUDICE.




                                      33
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 34 of 35 PageID 2172



       4.        The Clerk shall enter judgment accordingly and close

 this case.

       5.        If Petitioner appeals the denial of his Petition for

 Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

 appealability. 10         Because    this       Court   has    determined     that   a

 certificate of appealability is not warranted, the Clerk shall

 terminate from the pending motions report any motion to proceed on

 appeal     as    a   pauper   that   may    be    filed   in   this   case.     Such

 termination shall serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida, this 27th day of

 April, 2020.




 10This Court should issue a certificate of appealability only if
 a petitioner makes "a substantial showing of the denial of a
 constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
 substantial showing, Petitioner "must demonstrate that reasonable
 jurists would find the district court's assessment of the
 constitutional claims debatable or wrong," Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that "the issues presented were 'adequate to deserve
 encouragement to proceed further,'" Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)).    Upon due consideration, this Court will
 deny a certificate of appealability.


                                            34
Case 3:17-cv-01308-BJD-JRK Document 14 Filed 04/27/20 Page 35 of 35 PageID 2173



 sa 4/20
 c:
 Daryl L. Lavender
 Counsel of Record




                                      35
